Citation Nr: 1449847	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to an increased disability rating for service-connected post-operative left medial meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2011 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the issue of entitlement to service connection for a low back disability is being reopened herein, the underlying issue of service connection and the claim of entitlement to an increased disability rating for post-operative left medial meniscectomy are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In an unappealed November 1976 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.

2.  Additional evidence received since the November 1976 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a low back disability, and it raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The November 1976 rating decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the November 1976 rating decision is new and material as to the issue of service connection for a low back disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a November 1976 decision, the RO denied the Veteran's claim of service connection for a low back disability because the evidence did not show that the Veteran was currently diagnosed with a low back disability.  Notice of the denial was sent to the Veteran in November 1976.  He did not express disagreement with that claim and the decision became final.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the November 1976 rating decision denied the Veteran's low back disability claim on the grounds that there was no current diagnosis.  Relevant evidence received since the November 1976 denial includes, in pertinent part, VA treatment records dated July 2009 and September 2010, which indicate that the Veteran suffers from lumbar radiculopathy.  Additionally, the February 2012 VA examination documents a diagnosis of degenerative joint disease (DJD) of the lumbar spine.

Crucially, the medical evidence documenting the Veteran's current diagnosis of a low back disability is new, as this evidence was not of record at the time of the last final denial.  This evidence is also material because it relates to unestablished facts necessary to substantiate the claim.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for a low back disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
ORDER

New and material evidence sufficient to reopen a claim of service connection for a low back disability having been received, the appeal is granted to this extent.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

With respect to the claim of entitlement to service connection for a low back disability, the Board recognizes that the Veteran currently asserts entitlement to service connection as secondary to the service-connected post-operative left medial meniscectomy.  See, e.g., the Board hearing transcript dated April 2013.  To this end, it is undisputed that the Veteran is service-connected for post-operative left medial meniscectomy.  Additionally, as indicated above, the evidence demonstrates that he is currently diagnosed with DJD of the lumbar spine.  See the VA examination report dated in February 2012.

The Veteran was afforded a VA examination and medical opinion with respect to the low back disability in February 2012.  The examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury."  Critically, the February 2012 VA examiner failed to address whether the claimed low back disability was aggravated by the service-connected post-operative left medial meniscectomy.

Thus, there remain questions as to current etiology of the low back disability.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinion should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claim of entitlement to an increased disability rating for service-connected post-operative left medial meniscectomy, the Veteran was last afforded a VA examination in December 2010.  Although the examiner described range of motion measurements as to the left knee, he failed to provide findings as to factors of functional impairment including coordination, weakness, or endurance.  Moreover, the examiner did not, aside from a cursory notation, address the Veteran's left knee stability.

The Board therefore finds that a new VA examination is warranted to address the Veteran's left knee symptomatology.  See 38 C.F.R. 4.2 (2014).  Upon remand, the examiner must appropriately address the matter of functional loss with sufficient specificity in accordance with DeLuca and adequately address the Veteran's claimed left knee instability.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since July 2012.  All such available documents should be associated with the claims file.

2. Refer the VA claims file to an examiner with appropriate expertise in order to address the Veteran's low back disability claim.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including any recently obtained treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current low back disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include the post-operative left medial meniscectomy.

A rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. The Veteran should also be afforded a VA examination with a qualified orthopedic specialist to determine the current severity of the service-connected post-operative left medial meniscectomy.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should report all neurologic impairment resulting from the service-connected post-operative left medial meniscectomy.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

The examiner should also address the impact of the service-connected left knee disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


